Per Curiam,
unanimously. Causes remanded for a final decision.
These causes were heard and decided by Ridgely, Chancellor, Booth, Chief Justice of the Court of Common Pleas, and Cooper and Stout, Justices of the same court. Johns, Chief Justice of the Supreme Court, who had rendered judgment in that court, in -each of them before removal, and did not sit judicially upon the hearing in this Court, authorized the Chancellor to say that he concurred in the judgment of this Court in remanding these causes for a final decision. No other judge of the Supreme Court was in attendance.